Citation Nr: 0912197	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a ruptured right 
eardrum.  


REPRESENTATION

Appellant represented by:	Mr. Richard L. Dugger, 
Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, sister-in-law and C.W. (a fellow 
Veteran) 


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
December 1954 to November 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The Veteran and several other witnesses testified at a 
hearing before RO personnel in January 2007.

In December 2007, the Board remanded the claims for service 
connection for right ear hearing loss and a ruptured right 
eardrum to the RO, via the Appeals Management Center (AMC), 
for additional development and consideration.  

In a November 2008 rating decision, on remand, the AMC 
granted service connection for bilateral (i.e., right and 
left ear) hearing loss, assigning a 40 percent rating 
retroactively effective from April 12, 2005.  The Veteran has 
not since appealed either the initial rating or effective 
date assigned for this disability, so the claim for right ear 
hearing loss is no longer at issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement (NOD) must thereafter 
be timely filed to initiate appellate review of the claim 
concerning "downstream" issues such as the compensation level 
assigned for the disability and the effective date).  See, 
too, 38 C.F.R. § 20.200 (2008).

Also on remand, in January 2009, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
the claim for service connection for a ruptured right eardrum 
and has since returned the file to the Board for further 
appellate consideration of this remaining claim.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Finally, the Board notes that additional evidence was 
recently received at the Board from the Veteran's newly 
appointed attorney, but this additional evidence is either 
duplicative of evidence already on file or not pertinent to 
the remaining claim at issue.


FINDING OF FACT

The Veteran does not currently have disability from a 
ruptured right eardrum.  


CONCLUSION OF LAW

The Veteran does not currently have ruptured right eardrum 
disability due to disease or injury incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
April 2005, March 2006 and January 2008.  Those letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that March 2006 and 
January 2008 letters complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, after 
providing that additional Dingess notice, the RO went back 
and readjudicated the claim in the January 2009 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.

Moreover, the RO sent another Dingess letter in January 2009, 
concurrently with the January 2009 SSOC, and there has been 
no reason to again go back and readjudicate the claim, such 
as in another SSOC, because the Veteran has not submitted any 
additional evidence in response to that additional Dingess 
notice.  38 C.F.R. §§ 19.31, 19.37 (West 2002 and Supp. 
2007).  That is to say, the absence of another SSOC after the 
most recent notice is not prejudicial because the result of 
such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his VA treatment records and at 
the Board's remand request arranged for a VA examination for 
a medical nexus opinion concerning the nature and cause of 
his claimed ruptured right eardrum - including, 
in particular, in terms of whether it is attributable to his 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  



When service treatment records (STRs) are lost or missing, VA 
has a heightened obligation to satisfy the duty to assist.  
In this case, the Veteran's STRs appear to have been 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, in July 1973.  Under 
these circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  No presumption, however, either in favor of the 
claimant or against VA, arises when there are lost or missing 
service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) (Court declined to apply "adverse 
presumption" against VA where records had been lost or 
destroyed while in Government control because bad faith or 
negligent destruction of the documents had not been shown).  
But all methods were exhausted in attempting to obtain the 
Veteran's STRs.  Thus, the Board finds no basis for further 
pursuit of additional STRs, as such efforts would be futile.  
38 C.F.R. § 3.159(c)(2) and (3).  The NPRC was able to 
produce some of his service personnel records (SPRs), and 
these records will be considered.  The Board is satisfied the 
RO/AMC made reasonable efforts to obtain any identified 
medical records; VA has provided all assistance required by 
the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for a 
Ruptured Right Eardrum

The Veteran's military occupational specialty (MOS) was armor 
basic.  He and fellow service members confirm that he served 
as a tank driver in Korea.  He says he punctured his right 
eardrum sometime between August and October of 1956 when a 
90mm shell fired from an M-46 tank exploded near his right 
side, causing him to lose consciousness and require 
hospitalization as well.  Since that time, he asserts right 
ear hearing loss.  See May 2005 supporting statement and the 
January 2007 DRO hearing transcript at pages 2-5.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Board finds that the Veteran's claim fails 
because the most probative medical evidence of record 
indicates he does not have any current disability, even 
assuming for the sake of argument he ruptured his right 
eardrum during service in the manner alleged.  Proof of 
current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation only 
may be awarded to an applicant who has disability on the date 
of his application, not for past disability).  See also Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Veteran was provided a VA ear disease compensation 
examination in February 2008.  There were no objective 
clinical findings confirming his assertions of a ruptured 
eardrum in his right ear.  Rather, the examiner found that 
the Veteran's eardrums (tympanic membranes) were normal, 
bilaterally, without any effusions, retractions, or 
perforations.  The tympanum was also normal.  As well, there 
were no indications of active ear disease.  The examiner 
therefore concluded that, "as far as [the Veteran's] 
tympanic membrane perforation, there is no residual 
perforation at this time."  Moreover, the Veteran's VA 
treatment records are unremarkable for any current diagnosis 
of any residuals of a ruptured right eardrum.  



But, again, even assuming for the sake of argument that the 
Veteran has a current disability pertaining to his allegedly 
ruptured right eardrum, the claim would still fail because 
there is still no competent evidence of a link between this 
claimed disorder and his period of active military service.  
Boyer, 210 F.3d at 1353; see Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."); see, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In addition to the medical evidence, the Board has considered 
the Veteran's lay statements in support of his claim, as well 
as those of the others who testified during his hearing.  The 
Veteran, his family, and his fellow servicemen are competent 
to relate that he suffered injury or acoustic trauma to his 
right ear during service.  They are also competent to 
describe observable symptoms such as diminished hearing since 
that time.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  See also 38 C.F.R. § 3.159(a)(2).  Furthermore, the 
Board finds these statements regarding the alleged incident 
in service to be credible.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  Nonetheless, while the 
Veteran and these others may well believe that he has 
ruptured his right eardrum as a result of his military 
service, and has consequent residual disability, as laymen 
without any medical training or expertise, they simply are 
not qualified to render medical opinions on questions of 
medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  

Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against service connection for a ruptured right eardrum.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Cromer, 
supra.  


ORDER

The claim for service connection for a ruptured right eardrum 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


